Citation Nr: 0336537	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post left medial meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Buffalo Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
2001, a statement of the case was issued in April 2002, and a 
substantive appeal was received that month.

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Before the Board can render a decision in this case, the 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  In 
January 2002, the RO informed the veteran of certain evidence 
that he need to submit.  The Board, however, is of the 
opinion that specific mention of VCAA and its implementing 
regulations as well as notice of his and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence must be supplied to the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the Board notes that there is medical evidence 
of record that has not been considered by the RO.  RO 
consideration of evidence is a prerequisite to Board review.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As such, a supplemental 
statement of the case considering all of the evidence of 
record must be issued. 

Finally, the veteran's left knee was last examined almost 
three years ago.  A current examination report reflecting the 
present condition of his left knee disability is necessary 
for accurate evaluation.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The veteran should be furnished 
another VA medical examination to 
evaluate the current nature of his left 
knee disability.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
assess left knee range of motion as well 
as any other matter related to the left 
knee that might be relevant to a complete 
rating determination.  The examiner is 
requested to identify the nature, 
frequency, duration, and severity of all 
manifested orthopedic symptoms 
attributable to the veteran's left knee 
disability, to include commentary as to 
any resulting functional loss.  The 
examiner should provide an opinion as to 
whether the physical limitations claimed 
by the veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  In the report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




